Citation Nr: 0322129	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-05 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.

2.  Entitlement to service connection for residuals of food 
poisoning.

3.  Entitlement to service connection for residuals of strep 
throat.

4.  Entitlement to an initial rating greater than 20 percent 
for a right shoulder disorder.  

5.  Entitlement to an initial rating greater than 
noncompensable for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1992.

Historically, the Buffalo, New York , Regional Office (RO) of 
the Department of Veterans Affairs (VA) issued a decision in 
December 1992 granting service connection for a right 
shoulder disorder-classified as impingement syndrome.  
The RO assigned a 10 percent rating effective February 19, 
1992, and informed the veteran of that decision in a January 
6, 1993 letter.  Correspondence suggesting his 
dissatisfaction with that rating was received on December 8, 
1993, within one year of the notification of that decision.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1995 rating decision of the RO which denied 
service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  The RO 
also denied service connection for residuals of strep throat 
and residuals of food poisoning.  As well, the RO confirmed 
and continued the 10 percent rating then assigned for the 
right shoulder disorder.  Subsequently, in a rating decision 
of May 1995, the RO granted service connection for 
hypertension and assigned a noncompensable (i.e., 0 percent) 
rating effective December 8, 1993.  



An RO hearing officer issued a decision in March 1998 
granting a 20 percent rating for the veteran's right shoulder 
disorder, effective from February 19, 1992, the date of his 
prior rating.  In assigning that effective date, the RO 
implicitly determined that he had timely initiated an appeal 
of the original decision granting service connection and 
assigning his previous 10 percent rating.  See 38 C.F.R. 
§ 20.302 (2002).  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

Among other things, the VCAA redefines the obligations of VA 
with respect to its duties to notify and assist in developing 
claims.  A review of the record in this particular case, 
however, shows the RO has only partially fulfilled the 
statutory and regulatory requirement that VA notify the 
veteran of what specific evidence, if any, must be obtained 
by him and what specific evidence, if any, will be obtained 
by VA for him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  Specifically, in a letter dated in 
June 2001, the RO informed the veteran of evidence gathering 
responsibilities with respect to his claim of service 
connection for PTSD; however, the RO has not advised him of 
evidence gathering responsibilities with respect to the other 
issues listed on the title page of this remand.

In a statement (VA Form 9), received in March 1995, the 
veteran asked for a hearing at the RO before a travel section 
of the Board (Travel Board hearing).  In his substantive 
appeal to the Board (on another VA Form 9), received in 
December 1995, he again requested a Travel Board hearing.  
And a notation on the substantive appeal verifies that his 
name was added to the Travel Board list.  Although a hearing 
was conducted at the RO in November 1996, it was before a 
local hearing officer, not a Veterans Law Judge (VLJ) of the 
Board, as requested.  And there is no indication the veteran 
ever formally withdrew his request for a Travel Board 
hearing.  So one still needs to be scheduled.  38 C.F.R. 
§ 20.704(e) (2002).

The RO initially requested the veteran's service medical 
records (SMRs) from the National Personnel Records Center 
(NPRC), which is a military records repository located in St. 
Louis, Missouri.  The NPRC advised the RO to request his 
records from the Chief of Naval Personnel.  The only service 
medical records in the claims file are copies provided by the 
veteran, himself.  So another attempt should be made to 
obtain his original SMRs from the appropriate official 
repository.  

The veteran identified several alleged stressors which he 
claims have caused PTSD.  For one thing, he maintains that he 
served aboard a ship which patrolled areas in the Persian 
Gulf during the mid-1980's.  Reportedly, he was traumatized 
when his ship, as well as other American naval ships 
confronted Iranian ships and planes and had to fire shots or 
send radio signals to warn off the intruding craft.  Second, 
he claims to have been traumatized, while ashore in Kuwait, 
when a homosexual, who gave him a lift back to his base, 
attempted to accost him.  Third, he refers to trauma from his 
participation in burial details, including the burial of a 
serviceman killed in the explosion of the USS Iowa.  Finally, 
he alleges that he was traumatized by the Navy's refusal to 
return him from the Persian Gulf to the United States when 
his wife suffered an ectopic pregnancy.  He has provided 
documentation in his claims file confirming that his wife 
suffered an ectopic pregnancy during September 1983.

The SMRs indicate the veteran had at least one episode of 
viral gastroenteritis and several episodes of strep throat.  
The report of his separation examination, if he had one, is 
not of record.  Nor has he undergone a comprehensive VA 
general medical examination since service.  He claims that, 
during the years since service, he has experienced recurrent 
strep throat and residual manifestations of food poisoning.  
His claims file does not contain a medical opinion indicating 
whether he currently has residuals of strep throat or 
residuals of food poisoning.  So he needs to be examined.  
38 U.S.C.A. § 5103A(d) (West 2002).

It does not appear from the record that, in evaluating the 
veteran's right shoulder disorder, including degenerative 
changes, the RO specifically took into account functional 
loss due to pain, weakness, incoordination or fatigability, 
as mandated by 38 C.F.R. §§ 4.40 and 4.45, in addition to 
disability based on limitation of motion.  In this regard, 
the RO's attention is directed to the case of DeLuca v, 
Brown, 8 Vet. App. 202 (1995), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
essential that the rating examination adequately portray the 
functional loss resulting from service connected disability.  
Moreover, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups or prolonged use.

Finally, the most recent VA cardiovascular examination, in 
July 2001, indicates that the veteran has labile 
hypertension.  One diastolic blood pressure reading was 102.  
Additional blood pressure readings would be helpful in this 
case, in order to have a more complete, up-to-date picture of 
the status of the veteran's hypertension.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied, including in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The RO 
should inform the veteran of the specific 
types of evidence that would help 
substantiate his claims and should 
indicate to him which evidence he is 
responsible for obtaining and which 
evidence VA will obtain for him.  See 
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

2.  Ask the veteran whether he still 
wishes to have a Travel Board hearing.  
Also, advise him of other options for 
Board hearings-namely, a hearing before 
the Board in Washington, D.C., or a 
video-conference hearing.  If he still 
desires a Board hearing, schedule him for 
the hearing option desired.  Notify him 
of the date, time and location of his 
hearing.  If, for whatever reason, he 
decides that he no longer wants a Travel 
Board hearing or other type of hearing 
before the Board, then document this in 
his claims file.

3.  Also ask the veteran to provide 
identifying information (names, addresses 
and dates of treatment) and the 
appropriate release form, for each 
private health care provider who has 
treated or evaluated him for psychiatric 
disability, strep throat or food 
poisoning since his discharge from the 
military.  Obtain complete clinical 
records, not already included in the 
record on appeal, from any private 
medical providers that he identifies and 
associate them with the claims file.  

4.  Prepare a letter to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and advise them as 
follows:  The veteran served aboard 
United States Navy vessels, including the 
USS Lawrence (DDG4), from 1982 to 1988.  
He had 4 years, 7 months and 23 days sea 
service while aboard the USS Lawrence.  
Request the USASCRUR to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, in particular, his 
account of confronting intruding vessels 
and planes of the Iranian military in the 
Persian Gulf during the mid-1980's.  As 
well, develop the record for the alleged 
personal assault, according to the 
procedures set forth at M-21-1,  5.14c.  

5.  When the above development has been 
completed, make arrangements for the 
veteran to undergo appropriate 
examinations to obtain medical opinions 
indicating whether he currently has an 
acquired psychiatric disorder (inclusive 
of PTSD) and residuals of food poisoning 
and strep throat.  If so, ask the 
examiners to indicate whether any of 
these conditions is related to his 
service in the military.  He also should 
be scheduled for appropriate examinations 
to obtain medical opinions concerning the 
current severity of his right shoulder 
disorder and hypertension.  All indicated 
tests and studies necessary to make these 
determinations should be conducted.  The 
claims file, including a copy this 
remand, must be forwarded to the 
examiners before the examinations and 
consideration of such should be reflected 
in the completed examination reports.  

a)  The psychiatric examiner should 
identify all currently present 
psychiatric disorders, specifically 
confirming or ruling out a diagnosis of 
PTSD.  

If PTSD is diagnosed, the examiner should 
discuss how the veteran meets each of the 
DSM-IV criteria, and also identify the 
in-service stressor(s) supporting such 
diagnosis.  

If the examiner diagnoses any other 
acquired psychiatric disorders, the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  

b)  The ear, nose and throat examiner 
should identify any current throat 
disorder, including strep throat.  
The digestive system examiner should 
identify any current disorder stemming 
from food poisoning.  If it is determined 
that the veteran currently has a throat 
disorder or a disorder from food 
poisoning, the appropriate examiner 
should then state whether it is at least 
as likely as not that either a throat 
disorder or disorder from food poisoning 
had its onset during service or is 
otherwise attributable to service?  
The standard of proof underlined above 
should be used in formulating a response.  

c)  The orthopedic examiner should 
determine the nature and extent of the 
veteran's right shoulder disorder.

Describe all manifestations of the 
veteran's right shoulder disorder, to 
include whether there are any findings of 
malunion or dislocation of the humerus.  

Indicate whether there is any ankylosis 
of the right shoulder and, if so, the 
position in degrees should be given.  If 
there is limitation of motion, the ranges 
of motion should be given in degrees for 
the shoulder.  For VA purposes, normal 
abduction is to 180 degrees; normal 
elevation (flexion) is also to 180 
degrees; normal internal and external 
rotation are each to 90 degrees.  

Determine whether the right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination and, 
if feasible, these determinations should 
be expressed in terms of additional range 
of motion loss or favorable or 
unfavorable ankylosis (which should be 
expressed in degrees) due to any weakened 
movement, excess fatigability, or 
incoordination.  

Express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right 
shoulder is used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
pain on use or during flare-ups.  

d)  The cardiovascular examiner should 
obtain serial blood pressure readings.  
From a review of the record, it should be 
ascertained whether the veteran requires 
anti-hypertensive medication.  Clinical 
signs of hypertension, if present, should 
be described.  As well, all indicated 
special studies necessary to elicit the 
status of the veteran's hypertension 
should be performed.  

6.  Ensure that all requested development 
has been completed, to the extent 
possible, in compliance with this REMAND.  
If not, take corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Upon completion of the above 
development, and any other necessary 
development, readjudicate the claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond before returning the case to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




